Citation Nr: 0421438	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-05 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for somatoform 
disorder; in excess of 50 percent from August 9, 1999 to 
February 25, 2004, and in excess of 70 percent on and after 
February 26, 2004.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for Paget's disease.


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1977.

The current appeal arose from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The RO, in pertinent part denied 
entitlement to service connection for gout on the basis that 
the claim therefor was not well grounded.  

In May 2000 the RO granted entitlement to an increased 
evaluation for somatoform disorder from 10 percent to 50 
percent effective August 9, 1999.

While the veteran phrased his August 2000 statement as a 
reopened claim, and it was with respect to the issue of 
entitlement to service connection for Paget's disease and an 
increased evaluation for somatoform disorder, the Board has 
construed that part of his statement referable to service 
connection for gout and an increased evaluation for 
somatoform disorder as a notice of disagreement with the 
January and May 2000 rating decisions.  

In any event, in a November 2001 rating decision the RO 
affirmed the denial of entitlement to service connection for 
gout, denied entitlement to service connection for Paget's 
disease, and denied entitlement to an evaluation in excess of 
50 percent for somatoform disorder.

The issues of entitlement to service connection for gout and 
Paget's disease are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The competent and probative evidence of record establishes 
that symptomatology associated with somatoform disorder, 
since the filing of the veteran's initial claim for increased 
compensation benefits on August 9, 1999, has been productive 
of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for somatoform 
disorder effective from August 9, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.130, Diagnostic Code 9421 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During service the veteran complained of stomach discomfort 
diagnosed as gastritis.  

A February 1978 VA psychiatric examination concluded in a 
diagnosis of psychophysiological gastrointestinal reaction.

In April 1978 the RO granted entitlement to service 
connection for psychophysiological gastrointestinal reaction 
with assignment of a 10 percent evaluation effective July 7, 
1977.

In August 1999 the veteran was admitted to a VA 
detoxification unit.

VA conducted a psychiatric examination of the veteran in 
April 2000.  On examination he was able to demonstrate an 
appropriate range of affect.  He was oriented to time and 
place.  He rated his current and recent mood as 1 or 2 on a 
scale of 10, where zero was the lowest one can feel and 10 is 
the best.  He had come close to committing suicide in the 
past.  He denied homicidal ideation.  He stated that he slept 
only two to three hours per night and that he occasionally 
napped during the day.  He described experiencing anxiety 
attacks for years.  

The veteran reported admission to the VA alcohol 
detoxification unit in August 1999.  He had been followed in 
the outpatient chemical dependency program since then.  The 
examiner recorded there was evidence to indicate that the 
veteran had been experiencing psychotic symptoms at least 
since service.  There was also evidence of severe anxiety 
disorder from at least the time of service.  It had presented 
itself in the form of intense anxiety, general weakness, and 
perceptual disturbance.  

The pertinent diagnosis was undifferentiated somatoform 
disorder, psychotic disorder not otherwise specified.  The 
Global Assessment of functioning (GAF) score was 30.  The 
examiner recorded it was not possible to distinguish between 
the veteran's somatoform, psychotic, and cognitive disorders.

The veteran was hospitalized by VA in August 2000.  The 
hospital Axis I diagnoses were alcohol dependence, 
continuous; specific phobias to heights, crowds; social 
phobia; rule out obsessive-compulsive disorder.

Associated with the claims file is a substantial quantity of 
VA psychotherapy reports referable to treatment of the 
veteran on an intensive basis during 2000.

The veteran was hospitalized at a private medical facility in 
late February 2001 with complaints of being suicidal.  He had 
a history of depression.  He had been threatening his wife 
and other people.  He was transferred to the VA hospital.

The veteran was hospitalized by VA during February and March 
2001.  He complained about thinking of killing himself.  He 
related that no one cared about him.  He stated that he 
planned to drive into a river or shoot himself and his 
family.

VA conducted a psychiatric examination of the veteran in 
April 2001.  He reported his immediately previous VA 
hospitalization.  He stated that he felt like he was going 
crazy and was going to kill his wife and children, and then 
drive his car into the river.  He could not stand to be 
around groups of people.  He could not tolerate noise.  He 
could not sleep and awakened frequently.  He had distressing 
dreams.  He hollered at his wife and children for no apparent 
reason.  He continued to have symptoms with slight 
improvement since being hospitalized.  He related having a 
lot of problems remembering things.

The veteran stated that he was extremely nervous.  He was 
depressed much of the time.  He sat around and moped. He did 
not want to do anything or go anywhere.  He felt like crying 
all the time.  He was frustrated about being unable to pay 
bills.  He reported having anxiety and panic attacks.  He got 
paranoid around people.  Mental status examination concluded 
in pertinent diagnoses of panic disorder without agoraphobia, 
and major depression.

On file is a November 2001 report of private psychosocial 
assessment.  The veteran was seen with complaints of 
depression, anxiety, and auditory hallucinations.  The 
examiner diagnosed panic disorder without agoraphobia, 
dysthymic disorder, alcohol dependence, and secondary  
problem relationship with his stepson.

Associated with the claims file are medical records utilized 
by the Social Security Administration in awarding benefits to 
the veteran.  The disabilities accounting for the 
determination pertinently included undifferentiated 
somatoform disorder, dysthymia, anxiety disorder, and alcohol 
abuse in remission.  The records are for the most part 
duplicates of VA medical records already on file.

VA conducted a psychiatric examination of the veteran on 
February 26, 2004.  The examiner recorded that despite the 
veteran's description of an excellent relationship with his 
wife, he was currently being treated for marital 
difficulties.  He considered himself to be very stressed 
because of the people living in his home. He had not worked 
in at least five years.  He reportedly drank two 12-ounce 
beers per day.  Leisure was limited to watching television.  
He denied any social contact or interaction with friends.  He 
stated that he was afraid to go out because he feared that 
someone would hurt him.  He denied any exercise.

The veteran reported experiencing panic attacks two times per 
week, which were described as feeling nervous and scared.  He 
felt that he could not grip the steering wheel hard enough.  
He had a feeling that he would fall off a cliff.  He also 
reported shortness of breath, becoming teary-eyed, 
experiencing headache, increased heart rate and increase in 
hip pain.  He stated that when he felt angry he wanted to 
kill the people around him, which included his wife and 
stepson.  At times he had thrown objects at them and once he 
reportedly was going to reach for a shotgun to kill his 
stepson, but apparently his wife and others intervened.


Every so often his stepson teased him and played games with 
him which were stressful to the veteran.  He stated that he 
did not care what happened to him or the consequences of his 
actions, even if he were to hurt anyone.  He related that he 
heard low, whispering voices, although he was not able to 
understand what they say at times.  At other times they told 
him to go ahead and kill someone.  This happened if he was 
angry with someone.  He tried to distract himself by pacing 
or looking out the window or talking to his wife.  He 
reported hearing the voices on a daily basis.  

These voices kept him awake at night.  He stated he thought 
he had seen visions of his dead father.  He reported seeing 
people who disappear in front of him.  He reported feeling 
depressed all of the time because he wished he could go back 
to work and do things he cannot do anymore.  He reported his 
mood as sad.  He admitted to feelings of worthlessness and 
hopelessness.  He reported thoughts of killing himself, but 
denied any plan or intention at this time.  He reported that 
he had had stronger urges to kill himself in the past and had 
been hospitalized for this.

The veteran stated that at times he felt like spanking his 
grandchildren for no reason, but his wife prevented him from 
doing so.  He felt guilty about this, and did not consider 
himself to be a violent person.  He reported poor energy and 
appetite, poor motivation and interest and decreased 
satisfaction and pleasure in activities.

On examination he appeared to be alert but was confused as to 
date and time.  He was adequately dressed and groomed.  He 
was pleasant and cooperative with the evaluation and 
maintained good eye contact.  Speech was clear and fluent.  
Thoughts were at times tangential, but most of the time were 
relevant and related to the topic at hand.  Mood was 
dysphoric, primarily sad.  Affect was restricted.  Insight 
and judgment seemed fair to limited.  He admitted to suicidal 
thinking, but denied any plan or intention to hurt himself.  
He denied any thoughts of hurting others.

The examination diagnoses  under Axis I were depressive 
disorder, pain disorder without agoraphobia, psychotic 
disorder, and pain disorder secondary to psychological 
factors.  The GAF was 40.  

The examiner remarked that although historically the 
veteran's presentation had been consistent with an 
undifferentiated somatoform disorder, his presentation during 
the current assessment was consistent with pain disorder 
secondary to psychological factors and General Medical 
condition.  This was one of the diagnoses in the broad area 
of somatoform disorders.  In addition, a diagnosis of 
depressive disorder, not otherwise specified was given due to 
his depressive symptomatology which included sad mood, poor 
motivation and interest, anhedonia, worthlessness, 
hopelessness, suicidal thinking, and poor sleep.  

The examiner noted that the etiology of this depressive 
disorder was not clear given the veteran's long history of 
alcohol abuse and his cognitive disorder.  A diagnosis of 
psychotic disorder was given due to his complaints of visual 
and auditory hallucinations.  No frank delusional thinking 
was evident.  A diagnosis of cognitive disorder, not 
otherwise specified was given secondary to memory problems.  
This diagnosis had been assigned in the past as a result of 
findings in neuropsychological assessment.  A diagnosis of 
panic disorder was given secondary to frequency of panic 
attacks.  The diagnosis had also been given in the past and 
documented in the medical records.

The GAF score reflected the veteran's problems in functioning 
and symptomatology stemming from the combination of all 
diagnoses.  A statement about the relative and specific 
contribution of each diagnosis to the total GAF score could 
not be made, as these problems and their impact cannot be 
isolated from each other.  His psychiatric conditions 
significantly impacted on his ability to work and interact 
with people.  

He was not likely to respond well to criticism and not likely 
to interact well with supervisors.  He was also not likely to 
be able to develop workable interpersonal relationships with 
potential colleagues.  His diminished impulse control, 
difficulty modulating and controlling his emotions, as well 
as cognitive defects, were controlling his emotions as well 
as cognitive deficits, were likely to significantly impact on 
his employability.




Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  

All VA regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised in 
the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119(1999); 38 C.F.R. § 4.2 (2003).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).  The evaluation of the degree of 
disability takes into account competent lay evidence, when 
relevant.  Under the VCAA, "competent lay evidence" means 
"any evidence not requiring that the proponent have 
specialized education, training, or experience."  



Lay evidence is competent "if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person."  38 
C.F.R. § 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 
410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2003).  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

38 C.F.R. § 4.130 provides that a 30 percent disability 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased evaluation for somatoform disorder has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The RO has rated the veteran as 50 percent disabled during 
the early part of the appeal period, and most recently as 70 
percent disabled due to the disabling manifestations of his 
somatoform disorder.  In order to warrant assignment of a 100 
percent evaluation the evidentiary record must show that 
somatoform disorder is productive of total industrial and 
social impairment.

The veteran has argued that his service-connected somatoform 
disorder is in fact productive of total disablement, thereby 
warranting entitlement to a total schedular rating.  The 
Board tends to agree in this regard.  

The evidentiary record clearly shows that he leads a socially 
isolative existence and has been out of the labor market for 
a number of years.  He has been recognized as unable to work 
by the Social Security Administration, and the disabilities 
accounting for his inability to work include those of a 
psychiatric nature.

The record shows that the veteran continues in mental health 
therapy which has been reported as necessary in order for him 
to continue functioning in the rather limited capacity shown 
by the evidentiary record.  He has been hospitalized on 
numerous occasions and is totally dependent on an intensive 
medication regimen with psychotherapy when it can be 
tolerated.  

The record is replete with inpatient and outpatient medical 
documentation of the veteran's suicidal and homicidal 
ideation, and tendency to violence and intolerance of his 
environment.

While the veteran does maintain some modicum of control of 
mental faculties, he has in effect by his ever pervasive 
psychiatric symptomatology been rendered totally disabled on 
an occupational and social basis, thereby supporting a grant 
of entitlement to a total schedular evaluation clearly 
evident from the time that he filed his claim for increase on 
August 9, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9421 
(2003).


ORDER

Entitlement to a 100 percent evaluation for somatoform 
disorder effective from August 9, 1999, is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  




The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in February 2004.

The Board notes the veteran has related onset of gout and 
Paget's disease to service.  While the service medical 
records are negative for diagnoses of these disorders, the 
Board notes that in February 1978, six months after 
separation from service, the veteran was complaining of 
multiple body pain on VA examination.  Less than two years 
later he was hospitalized by VA at which time he was 
diagnosed with acute arthritis, most likely gouty arthritis.  

He reported that 4 years previously, while he would still be 
on active duty, he hurt his left knee and fractured his right 
ankle. Since then he had noted intermittent swelling and pain 
of the right ankle.  Paget's disease has been noted by 
history in the post service medical documentation of record.

The veteran has not been afforded a VA examination and 
medical review of his case in connection with his claims of 
entitlement to service connection for gout and Paget's 
disease.  He is entitled to such under the VCAA of 2000.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for gout and Paget's disease 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of gout 
and Paget's disease.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that gout 
and/or Paget's disease began in service 
or is/are linked to service on any basis, 
or if pre-existing service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for gout and Paget's 
disease.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection for gout and Paget's disease, and may result in 
their denial.  38 C.F.R. § 3.655 (2003).


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



